The following opinion was filed November 9, 1932:
Per Curiam.
The evidence upon which the decision in the foregoing case was based shows an intention to forgive the debtor of an existing debt. The instruments referred to in the statement of facts support tips intention subject to a right of revocation if the donor survive the expected operation. One of the instruments had as its purpose the placing in the donee’s hands the means of canceling, on the public record, the mortgage given to secure the debt which, under the facts in the case, was forgiven. Intention controls here as it does in other transactions when evident. The trial court found that the deceased executed and delivered the writings, together with the note and mortgage, to the donee, John Wollenberg. Her plans and his may have involved the future, but the evidence under consideration shows a gift complete at the moment of placing the note in his possession with the means of satisfying the mortgage of record. This state of facts satisfies the calls of a gift causa mortis. The papers referred to were not given to the donee to take care of for the donor but for his own benefit and protection. The gift of the debt had occurred and the accompanying papers assured him of an ability to clear his property of an apparent incumbrance.
The disposition of one’s property may be accomplished by various means, and the means adopted may be suggested by emergency or they may be carefully planned; but however that may be, whenever the intention to give has been formed and carried out by delivering, the desired result is accomplished and ought to be secure from attack. In Schultz v. Becker, 131 Wis. 235, 110 N. W. 214, the instrument upon *283which the donee relied contained the words “order shall be in full force and effect immediately after my death,” and thus made it impossible to establish a present passing of title to the property there involved. The case at bar has a very different state of facts to deal with, and one of the controlling ones is the delivery of the evidence of the debt to the donee. To hold, under the circumstances, that the established facts did not constitute a gift causa mortis would be to thwart the purpose of the donor manifested by acts and words adequate and appropriate to the making of such a gift and would be against the great weight and clear preponderance of the evidence.
The motion for rehearing is denied.